           Case 1:18-cr-10205-DJC Document 281-2 Filed 07/20/20 Page 1 of 4


From:               Siegmann, Stephanie (USAMA)
To:                 Silva, Sara; Casey, Jason (USAMA)
Cc:                 Kettlewell, Bill
Subject:            RE: US v. Qin: Follow up on open issues
Date:               Monday, February 24, 2020 10:33:27 AM


Hi Sara and Bill,

Here are the government’s responses to your three requests/issues.

First, with regard to the recording transcript, we will need more time to review the recording against
the transcript and will get you our edits on or before the close of the hearing. I mistakenly thought
the edits to the transcript to which you were referring when we spoke at the hearing were the
hearing transcripts, not the recording transcript.

Second, the government will not agree to the admissibility of SA McKenna’s notes. Among other
things, her notes are too cryptic to draw any conclusions from them. If you would like to draft a
proposed stipulation, we will consider it. Otherwise, the government will reach out to SA McKenna
and see when she is available and we assume you will alert the court to your request to call an
additional witness.

Third, the government intends to move to exclude your expert from testifying about item no. 3 as
you both assured us in writing and orally that Mr. Spencer would only be testifying about two items
(the files that were opened on 11/24/17 and the dates of the emails on Qin’s laptop). See email
below from Sara dated February 2, 2020. If we had known that you planned to call your expert to
testify on the encryption issue, we would have spent more time addressing this issue with SA
Valentine on direct/prep. The encrypted files issue and emails between HSI Chief counsel and Qin’s
former counsel were thoroughly briefed in the Government’s Opposition. Accordingly, if the
defense was intending to call Spencer on this issue, we believe that it should be have been included
in the only expert disclosure we received to date – the email below. This is precisely why we
requested Spencer’s expert report, a summary of his testimony and his Jencks materials before the
government’s expert/forensic agent testified. We are also entitled to anything Spencer is relying
upon to testify. With regard to the other two matters, Jason is drafting a proposed stipulation and
will provide it to you both by COB today.

Best regards,
Stephanie

Sara’s email dated February 2, 2020:

           Hi Stephanie and Jason –

    As we discussed back in December before the first day of testimony, we do not intend to call
    Mark as a witness unless necessary to impeach particular facts introduced by the government.
     At this point, we still do not know whether his testimony will be necessary because we do not
    know how the evidence from your witnesses will come in. As a courtesy and in an effort to keep
           Case 1:18-cr-10205-DJC Document 281-2 Filed 07/20/20 Page 2 of 4


    things moving, these are the following two areas on which we think his testimony might be
    necessary:

           1.  Depending on how Andersen and Hughes testify, we may need to call Mark to
              authenticate the two documents in the computer that were opened on November 24,
              2017, which are marked as exhibits 68 and 69.
           2. Depending on how Andersen and Valentine testify, we may need to call Mark to testify
              that there were no email communications contained within the computer that were sent
              or received after May 2017.

       At this point, that is all we have in mind. If we identify additional areas, however, we will let
you know right away.

           Many thanks,
           Bill & Sara



From: Silva, Sara <sara.silva@hoganlovells.com>
Sent: Monday, February 24, 2020 8:14 AM
To: Siegmann, Stephanie (USAMA) <SSiegmann@usa.doj.gov>; Casey, Jason (USAMA)
<JCasey3@usa.doj.gov>
Cc: Kettlewell, Bill <bill.kettlewell@hoganlovells.com>
Subject: RE: US v. Qin: Follow up on open issues



Hi all –

Following up on the below email, attached is Mark Spencer’s CV.

Many thanks,
Sara

From: Silva, Sara
Sent: Friday, February 21, 2020 9:36 AM
To: 'Siegmann, Stephanie (USAMA)'; 'Casey, Jason (USAMA)'
Cc: Kettlewell, Bill
Subject: US v. Qin: Follow up on open issues

Hi Stephanie and Jason –

We are following up on a few open issues in advance of our next hearing date.

    1. Attached is the transcript of the 6/30/17 meeting (admitted as Exhibit 44) with our proposed
       changes added based on what we heard in the audio file. Please let us know if you agree with
       these changes and if you have any additional changes you think need to be made. Once we
          Case 1:18-cr-10205-DJC Document 281-2 Filed 07/20/20 Page 3 of 4


          have conferred, we propose that we jointly submit the modified transcript (in the same
          format as you see here) along with the audio file to the Court. Please let us know if you need
          us to send the audio file to you so that you can compare it to the transcript.

    2. Potential stipulation in lieu of Katie McKenna testimony: We can agree to release Katie
       McKenna from testifying if the parties agree that her notes can be admitted into evidence.
       Please let us know if that works; otherwise, we will need to call her.

    3. Mark Spencer testimony: As discussed, we plan to call Mark to testify about discrete facts
       concerning the laptop computer. When we were last in court, we had some preliminary
       discussions with you about the possibility of a stipulation in lieu of his testimony. Below are
       the facts that Mark will testify to; please let us know if we should work on a stipulation to this
       effect or if we should plan to call him:

               ·     A forensic examination of the Dell laptop computer reflects that the documents
                    marked as Exhibits 68 and 69 are the only two documents that were opened on the
                    Dell Latitude laptop computer on November 24, 2017.
               ·     The Dell Latitude laptop computer did not contain emails that were sent or received
                    after May 24, 2017.
               ·     The Dell Latitude laptop computer did not contain PGP encrypted files, Windows
                    Encrypted File System (“EFS”) encrypted files, or a KeyChain password management
                    system.

Thanks very much,
Bill and Sara



Sara Silva
Partner

Hogan Lovells US LLP
125 High Street
Suite 2010
Boston, MA 02110
Tel:     +1 617 371 1000
Direct: +1 617 371 1461
Fax:     +1 617 371 1037
Email: sara.silva@hoganlovells.com
         www.hoganlovells.com




About Hogan Lovells
Hogan Lovells is an international legal practice that includes Hogan Lovells US LLP and Hogan Lovells International LLP.
For more information, see www.hoganlovells.com.


CONFIDENTIALITY. This email and any attachments are confidential, except where the email states it can be disclosed; it
may also be privileged. If received in error, please do not disclose the contents to anyone, but notify the sender by return
email and delete this email (and any attachments) from your system.
Case 1:18-cr-10205-DJC Document 281-2 Filed 07/20/20 Page 4 of 4
